department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number telephone number employer identification no sec_501 -- exemption from tax on corporations certain trusts etc exempt v not exempt exemption from tax on corporations certain trusts etc exempt v not exempt social_club sec_501 distribution of assets legend taxpayer xx dear this is reply to your letter dated date and your further letter of date requesting a ruling that the dissolution process of your social_club will not result in revocation of your tax exemption under sec_501 of the internal_revenue_code the code facts taxpayer is a membership non-profit corporation that has been recognized as tax exempt under sec_501 of the code for many years it has operated a club for the promotion of social intercourse among members and the maintenance of facilities for playing golf tennis and other outdoor games and sports taxpayer has owned real_property which it has used in furtherance of its exempt purposes for approximately x years taxpayer charges annual dues and also collects separately accounted-for assessments to members to cover maintenance improvements payment of debt and operating_expenses membership is evidenced by a non-negotiable non-interest bearing certificate a certificate entitles a member to nominate and vote for the members of a board_of trustees receive and review corporate records enjoy club privileges and in the event of the dissolution of taxpayer receive a pro_rata share of the property and assets remaining after the payment of all debts and liabilities upon a member’s surrender of the member’s membership certificate because of rising expenses in early 20xx the members voted to sell the club property and thereafter liquidate club assets and dissolve the corporate entity a plan of dissolution and disposition of assets was developed an executed agreement for sale of real_estate was negotiated but has yet to be consummated and is subject_to a number of customary purchaser-developer contingencies the purpose of the sale is primarily to facilitate the dissolution of the corporation requested ruling the liquidating sale of its real_estate will not cause taxpayer to lose its tax-exempt status under sec_501 of the code law sec_501 of the code provides for the exemption of clubs organized and operated for pleasure recreation and other nonprofit purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations the regulations states that the exemption ptovided to organizations described in sec_501 of the code applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any private shareholder the regulation also states that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the regulations provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not tax exempt solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_58_501 1958_2_cb_262 holds that where a social_club described in sec_501 of the code finds it impracticable to continue to conduct its exempt_activities and sells its property and liquidates such sale is incidental to its exempt purposes the rev_rul states that the club will continue to be considered as operated exclusively for pleasure recreation and similar purposes up through the date of the sale and distribution of the liquidated assets to its active members analysis the facts surrounding the proposed sale of taxpayer’s assets show that such property has been used to carry out taxpayer’s exempt_activities but circumstances have changed specifically the increased costs of operation thus taxpayer now wishes to sell its assets in conjunction with the dissolution of the club as in the case of the sale of club property by the organization described in revrul_58_501 supra the purpose of the sale of taxpayer’s assets is to facilitate the club's dissolution rather than to make a profit as noted in sec_1_501_c_7_-1 of the regulations an incidental sale of property will not adversely affect a social club's tax exempt status furthermore the distribution of liquidated assets to taxpayer’s members will not result in the revocation of the club's tax exempt status see revrul_58_501 ruling the liquidating sale of its real_estate will not cause taxpayer to lose its tax-exempt status under sec_501 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based this ruling is limited to the issue discussed above it does not cover any other issue or statute whether or not discussed in the instant ruling_request for example we express no opinion on whether taxpayer will be subject_to unrelated business tax on any gain which it realizes on the liquidation sale of its assets we also express no opinion on each member’s tax_liability arising from receipt of liquidation proceeds this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and in accordance with the power telephone number are shown in the heading of this letter of attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely s ronald j shoemaker manager technical group enclosure notice
